Citation Nr: 0725061	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-37 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1987 to April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied the benefit sought on 
appeal.  The veteran's appeal was later transferred to the RO 
in St. Petersburg, Florida.

The veteran testified before the undersigned Acting Veterans 
Law Judge in May 2007.  A copy of the transcript of that 
hearing has been made part of the record.


FINDINGS OF FACT

1.  The veteran had service in the Southwest Asia Theater.

2.  The veteran has a qualifying chronic disability, namely 
IBS, that became manifest to a degree of 10 percent or more 
prior to December 31, 2011.


CONCLUSION OF LAW

Service connection for IBS is warranted.  38 U.S.C.A. §§ 
1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.

Law and Regulations 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disability 
may be service connected if the evidence of record reveals 
that the veteran currently has a disability that was chronic 
in service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).

In addition, service connection may be established for a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability which cannot be attributed to any known 
clinical diagnosis, but which instead results from an 
undiagnosed illness, or chronic fatigue syndrome, 
fibromyalgia or IBS, that became manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011.  See 38 C.F.R. 
§ 3.317(a)(1).  A "Persian Gulf veteran" is one who served 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  See 38 C.F.R. § 3.317(d)(1).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  See 38 C.F.R. § 3.317(a)(4).

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  See 38 C.F.R. § 
3.317(a)(2)(ii).  With claims based on undiagnosed illness, 
the veteran is not required to provide competent evidence 
linking a current disability to an event during service.  
Gutierrez v. Principi, 19 Vet. App. 1 (2004).  

Compensation will not be paid under 38 C.F.R. § 3.317:  (1) 
If there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) If there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) If there is affirmative evidence 
that the illness is the result of the veteran's own will 
misconduct or the abuse of alcohol or drugs.  See 38 C.F.R. 
§ 3.317(c).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.
Factual Background

The veteran's service medical records indicate that he sought 
treatment for gastrointestinal complaints on multiple 
occasions, including for abdominal pain and diarrhea.  Post-
service VA medical records reveal that the veteran continued 
to seek treatment for gastrointestinal complaints.  In an 
August 2001 VA treatment record, the veteran reported a 
several year history of cycling constipation and diarrhea.  
The clinician completing the record diagnosed chronic 
diarrhea and constipation and suspected IBS.  In a November 
2001 VA treatment record, the veteran was noted to have IBS 
with stable symptoms.

In a March 2003 VA treatment record, the veteran was noted to 
have abdominal pain every year around that time of year.  The 
previous year the veteran had coughed up blood.  In the 
previous week, the veteran was noted to have had the "runs" 
that lasted for a day and half, but his stool was solid 
again.  The veteran thought that these symptoms may be 
related to eating pork or having a lot of fat in his diet.  
He reported that his symptoms began after he ate eggs, bacon 
and pancakes.

The veteran underwent a VA examination in November 2003.  The 
examiner reviewed the claims file and recorded the veteran's 
past treatment for his gastrointestinal complaints.  The 
examiner noted that the veteran had stomach viruses as a 
child but his first reported bouts of diarrhea were in 
November 1992, during service.  The examiner reported that 
the veteran currently had symptoms almost once every three 
months.  The examiner felt that the veteran had IBS.  The 
examiner noted that his symptoms were episodic and usually 
related to certain foods.

More recently, in September 2005, the veteran again sought 
treatment for abdominal pain at the VA.  The medical doctor 
treating the veteran diagnosed IBS.  In February 2006, the 
same medical doctor diagnosed chronic IBS.  A May 2006 
private medical record reveals that the veteran was diagnosed 
as having a change in bowel habits and diarrhea.

In June 2006, the medical doctor who saw the veteran in 
September 2005 and February 2006 diagnosed the veteran as 
having seasonal IBS.  In May 2006, the same medical doctor 
indicated that the veteran had a suspected diagnosis of 
eosinophilic enteritis.  

Analysis

The Board finds that service connection for IBS is warranted.  
The Board again notes that veteran was treated on multiple 
occasions for gastrointestinal complaints during service.  
The medical evidence of record supports the veteran's 
testimony that his disability began in service and he has had 
symptomatology since service.

The Board finds, however, that there is another basis for 
granting service connection in this case.  The veteran's 
disability fulfills the requirements for service connection 
as a qualifying chronic disability under 38 C.F.R. § 3.317.  
The record shows that the veteran served in the Southwest 
Asia theater of operations during the Persian gulf war.  
Although review of the medical evidence of record reveals 
that the veteran has received various diagnoses for his 
disability, the veteran's recent diagnoses include IBS and 
one diagnosis of chronic IBS.  Further, in the November 2003 
VA examination, the examiner diagnosed IBS.  IBS is a 
qualifying chronic disability.  See 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(3).

Review of the record  indicates that the veteran's symptoms 
have increased and decreased over the years since his 
discharge from service.  The Board finds that his disability 
has exhibited intermittent episodes of improvement and 
worsening over a 6-month period, and therefore, his 
disability is considered chronic.  See 38 C.F.R. 
§ 3.317(a)(4).  Further, based on review of the medical 
records detailing his episodic treatment for the disability, 
his testimony detailing how the severity of his symptoms 
sometimes causes him to stay in bed for a few days, and 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that his disability has become manifest to a 
degree of 10 percent or more.  See 38 C.F.R. §§ 4.3, 4.114, 
Diagnostic Code 7319.

Regarding the November 2003 VA examination, although the 
examiner indicated that the veteran's symptoms were 
associated with the types of foods he ate, the examiner did 
not opine that the veteran originally developed IBS (or that 
its etiology) was due to consuming certain types of foods, 
but rather, only that his symptoms were episodic and usually 
related to certain foods.  Therefore, this opinion does not 
constitute affirmative evidence that the veteran's IBS was 
not incurred during the veteran's active service in the 
Southwest Asia theater.  See 38 C.F.R. § 3.317(c)(1).

Therefore, based on the evidence that the veteran has IBS, 
served in the Southwest Asia theater and meets the other 
requirements of 38 C.F.R. § 3.317, service connection for IBS 
is warranted.


ORDER

Service connection for IBS is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


